Order entered October 29, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00886-CR

                       LATAURUS KENSHEY MURPHY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F19-00400-X

                                            ORDER
       Before the Court is court reporter Anne B. Meredith’s October 25, 2019 request for

additional time to file the reporter’s record. The clerk’s record shows the trial court entered its

judgment on July 19, 2019. Because appellant filed a motion for new trial on August 1, 2019,

the record is due November 16, 2019. We previously ordered the reporter’s record due by

November 18, 2019. In light of this, we DENY Ms. Meredith’s request to extend the time until

November 1, 2019 as moot.



                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE